DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Receipt and entry of Applicants’ reply filed on November 29, 2021 is acknowledged.  Claims 1-3, 9, and 15-17 are amended and Claims 5-6 and 11-13 remain withdrawn.  Thus, Claims 1-4, 7-10, and 14-20 are pending and are further examined on the merits in the U.S. non-provisional application.  This application is a continuous-in-part (CIP) application of SN/15/889838 which has issued as US10718333.   

Specification
The amendment to the specification is acceptable (p. 3 of Applicants’ reply).  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Regard to Claim 20
	The element “the source of pressurized gas” (Claim 20, lines 3 and 4) makes the claim indefinite in that it is not understood if this source of pressurized gas is the secondary source of pressurized gas previously recited in Claim 20, line 2 or if this is the source of pressurized gas previously recited in Claim 15, lines 12 and 13.   


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8-10, and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US4645437 (Sakashita et al.; issued on February 24, 1987) (SAKASHITA).  
In reference to Claim 1, SAKASHITA discloses:
		A scroll compressor (title, Abstract, Figs. 3 and 4), comprising: 
			a first scroll member (stationary scroll member 1, col. 1, lines 14 and 15) having a baseplate (structure crossed by the lead line of reference numeral 1a in Fig. 3) and a spiral wrap (spiral wrap 1a of stationary scroll member 1, col. 1, line 16) that projects from a surface of the baseplate (structure crossed by the lead line of reference numeral 1a in Fig. 3) of the first scroll member (1); 
			a second scroll member (moveable scroll member 2, col. 1, line 15) having a baseplate (structure crossed by the lead line of reference numeral 14 in Fig. 3) and a spiral wrap (2a, col. 1, line 16) that projects from a surface of the baseplate (structure crossed by the lead line of reference numeral 14 in Fig. 3) of the second scroll member (2); 
			a crankshaft (crankshaft 16, col. 1, lines 53 and 54);
			a fixed supporting member (frame 6, col. 1, lines 53 and 54); and
			an aerostatic thrust bearing that supports the second scroll member (2) in an axial direction (up-and-down direction in each of Fig. 3 and Fig. 4) and includes: a surface (rear side surface 8, col. 2, lines 5 and 6) of the second scroll member (2), a surface (A, Examiner’s ANNOTATED Fig. 4 of SAKASHITA) of the fixed supporting member (frame 6, col. 1, line 35), and a gas distributing structure, the gas distributing structure configured to receive pressurized gas from a source of pressurized gas (via fluid passage 14, col. 1, lines 47-51, Fig. 4) and to form a layer of the pressurized gas between the surface (A) of the fixed supporting member (6) and the surface (8) of the second scroll member (2), the gas distributing structure including a radial seal (seal portion B, Examiner’s ANNOTATED Fig. 4 of SAKASHITA) provided on the fixed supporting member (6), the radial seal (seal portion B) extending into a space (C, Examiner’s ANNOTATED Fig. 4 of SAKASHITA) between the surface (A) of the fixed supporting member (6) and the surface (8) of the second scroll member (2), a distance that the radial seal (seal portion B) extends into the space (C) in the axial direction being shorter than a length of the space (C) in the axial direction (up-and-down direction in each of Fig. 3 and Fig. 4) so as to form a restriction (D, Examiner’s ANNOTATED Fig. 4 of SAKASHITA) through which the pressurized gas from the layer of pressurized gas exits (in direction radially outward from high pressure chamber 12, col. 1, line 45, Fig. 4) from between the fixed support member (6) and the second scroll member (2) while the layer of the pressurized gas supports a thrust load of the second scroll member (2, col. 2, lines 6-15; SAKASHITA supports the thrust load at least at time period just when the gap S starts to appear…also SAKASHITA describes that is “difficult” to provide a force of sufficient strength to counteract the thrust load with gap S inferring that it is not impossible to do so providing some indication that the thrust load can still be supported even with gap S being present).  
	While the rejection above is directed to the embodiment of Figs. 3 and 4 of SAKASHITA, the rejection could also be directed to the embodiment of Figs. 5, 6, and 8 of SAKASHITA as SAKASHITA describes there is also pressurized gas leakage through the seals at separated portion 50 (col. 5, lines 1-4, Fig. 8), but less so than what is described for the embodiment of Figs. 3 and 4 and the use of seals 47a and 47b to further minimize pressurized gas leakage is the thrust of SAKASHITA’s disclosure (Abstract, last six (6) lines).     

    PNG
    media_image1.png
    254
    445
    media_image1.png
    Greyscale

ANNOTATED Fig. 4 of SAKASHITA

	In reference to Claim 2, SAKASHITA further discloses that the pressurized gas exiting from between the fixed support member (6) and the second scroll member (2) flows into a lower volume of the scroll compressor (C is a lower volume and/or the volume where reference numeral 15 is located in Fig. 3 is also a lower volume) and mixes with inlet gas (SAKASHITA describes that that recompression of leaked gas is required implying that the leaked gas mixes with the inlet gas at some location within the closed space of the scroll compressor for being compressed/recompressed, col. 6, lines 25-27), and the pressurized gas includes gas that has been compressed by the first scroll member (1) and the second scroll member (2, via fluid being compressed in the compressing space (3), col. 1, lines 27-29 and lines 47-51).  
	In reference to Claim 3, SAKASHITA also discloses that the surface (8) of the baseplate (structure crossed by the lead line of reference numeral 14 in Fig. 3) of the second scroll member (2) from which the spiral wrap (2a) projects being a front surface of the baseplate of the second scroll member (2), the gas distributing structure (at least the opening of 14 into 12) is located on a back surface of the baseplate (structure crossed by the lead line of reference numeral 14 in Fig. 3) of the second scroll member (2).  
	In reference to Claim 4, SAKASHITA further discloses that the scroll compressor further comprises: a pathway (14, Figs. 3 and 4) within the second scroll member that fluidly connects a volume (the volume that constitutes a high pressure compression chamber, col. 1, lines 47-51) between the first scroll member (1) and the second scroll member (2) to the gas distributing structure (via 14), wherein the volume between the first scroll member (1) and the second scroll member (2) is the source of the pressurized gas (col. 1, lines 47-51).  
	In reference to Claim 8, SAKASHITA also discloses that the gas distributing structure includes another radial seal (seal portion E, Examiner’s ANNOTATED Fig. 4 of SAKASHITA), the radial seal (seal portion B) and the another radial seal (seal portion E) respectively being an inner radial seal (seal portion B) and an outer radial seal (seal portion E), the inner radial seal (seal portion B) and the outer radial seal (seal portion E) located between the second scroll member (2) and the fixed supporting member (6).  
	In reference to Claim 9, SAKASHITA further discloses that the surface of the baseplate of the second scroll member (2) from which the spiral wrap (3a) projects being a front surface of the baseplate of the second scroll member (2), and the gas distributing structure further includes one or more openings (opening in left 14, opening in right 14, Fig. 3) in a back surface of the second scroll member (2), the one or more openings (opening in left 14, opening in right 14, Fig. 3) located between the inner radial seal (seal portion B) and the outer radial seal (seal portion E) in a radial direction of the second scroll member (2).  
	In reference to Claim 10, SAKASHITA also discloses that the gas distributing structure includes two or more of the one or more openings (as shown in Fig. 3 this is the opening at the surface of the orbiting scroll for the left 14 and the opening at the surface of the orbiting scroll for the right 14, Fig. 3).  
	In reference to Claim 15, SAKASHITA discloses:
		A method of supporting a rotating or orbiting scroll member (moveable scroll member 2, col. 1, line 15, Figs. 3 and 4) in a scroll compressor (title, Abstract, Figs. 3 and 4), where a fixed supporting member (frame 6, col. 1, line 35) is positioned within the scroll compressor such that a surface (A, Examiner’s ANNOTATED Fig. 4 of SAKASHITA) of the fixed supporting member (6) faces a surface (rear side surface 8, col. 2, lines 5 and 6) of the rotating or orbiting scroll member (2), the method comprising: 
			providing a gas distributing structure on the surface (A) of the fixed supporting member (6), the gas distributing structure including a radial seal (B, Examiner’s ANNOTATED Fig. 4 of SAKASHITA) provided on the fixed supporting member (6), the radial seal (B) extending into a space (C, Examiner’s ANNOTATED Fig. 4 of SAKASHITA) between the surface (A) of the fixed supporting member (6) and the surface (8) of the rotating or orbiting scroll member (2), a distance that the radial seal (C) extends into the space in the axial direction is shorter than a length of the space in the axial direction so as to form a restriction (D, Examiner’s ANNOTATED Fig. 4 of SAKASHITA); 
			supplying pressurized gas to the gas distributing structure from a source of pressurized gas (via fluid passage 14, col. 1, lines 47-51, Fig. 4); and 
			the gas distributing structure forming a layer of the pressurized gas between the rotating or orbiting scroll member (2) and the fixed supporting member (6), the pressurized gas from the layer of pressurized gas exiting from between the fixed support member (6) and the second scroll member (2) by flowing through the restriction (D) while the layer of the pressurized gas supports a thrust load of the rotating or orbiting scroll member (2, col. 2, lines 6-15 and col. 1, lines 42-47; SAKASHITA supports the thrust load at least at time period just when the gap S starts to appear…also SAKASHITA describes that is “difficult” to provide a force of sufficient strength to counteract the thrust load with gap S inferring that it is not impossible to do so providing some indication that the thrust load can still be supported even with gap S being present).  
	In reference to Claim 17, SAKASHITA also further discloses that the gas distributing structure includes another radial seal (seal portion E, Examiner’s ANNOTATED Fig. 4 of SAKASHITA), the radial seal (seal portion B) and the another radial seal (seal portion E) respectively being an inner radial seal (seal portion B) and an outer radial seal (seal portion E), the inner radial seal (seal portion B) and the outer radial seal (seal portion E) located between the rotating or orbiting scroll member (2) and the fixed supporting member (6),
		that in the gas distributing structure includes the inner radial seal (seal portion B), the outer radial seal (seal portion E), and one or more openings (left opening of 14 in rearward surface of 2, right opening in rearward surface of 2, Fig. 3) in the surface of the rotating or orbiting scroll member (2), the one or more openings located between the inner radial seal (seal portion B) and the outer radial seal (seal portion E) in a radial direction of the rotating or orbiting scroll member, and 
		the pressurized gas is supplied to the gas distributing structure from the source of pressurized gas through the one or more openings (col. 1, lines 47-51).  
	In reference to Claim 18, SAKASHITA further discloses that the rotating or orbiting scroll member (2, Fig. 3) is intermeshed with a second scroll member (1), and a volume between the rotating or orbiting scroll member (2) and the second scroll member (1) is the source of pressurized gas (col. 1, lines 47-51, Fig. 1).  
	In reference to Claim 19, SAKASHITA also discloses that the volume between the rotating or orbiting scroll member (2) and the second scroll member (1) is an intermediate volume (the high pressure compression space is in a middle, or intermediate position of the overall compression spaces/volumes at the radially outer ends of the compression space 3 between 2 and 1, Fig. 1) of the rotating or orbiting scroll member (2) and the second scroll member (1).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 7 and 16 is rejected under 35 U.S.C. 103 as being unpatentable over SAKASHITA in view of US2014/0119972 (ljiri et al.; published on May 1, 2014) (IJIRI).
	In reference to Claim 7, SAKASHITA teaches a gas distributing structure as described above, however, SAKASHITA does not teach that the gas distributing structure includes a porous material.  IJIRI teaches a scroll compressor (title, Abstract, Figs. 1-6) that includes a porous filling material (64, Fig. 6) disposed in a suction space 63 that is a kind of gas distributing structure (i.e., gas passes through the porous material).
	It would be obvious to a person having ordinary skill in the art (PHOSITA) before the effective filing date of the invention to utilize a gas distributing structure that
includes a porous material as taught by IJIRI and incorporate this feature in to the gas distributing structure of SAKASHITA’s scroll compressor for at least the benefit of having a gas distributing structure that further traps any undesired lubricating oil as expressly described by IJIRI (¶ 0013, last six lines and ¶ 0035) to provide a more pure form of pressurized gas to ensure the axial force is efficiently provided against the surface of the orbiting scroll to move the orbiting scroll upward during operation of the orbiting scroll/scroll compressor.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over SAKASHITA in view of US2005/0152802 (Kim et al.; published on July 14, 2005) (KIM).
	In reference to Claim 14, SAKASHITA does not explicitly teach a booster providing a secondary source of pressurized gas for the gas distributing structure.  KIM teaches a scroll compressor (title, Abstract, Figs. 2-6) that includes a booster providing a secondary source of pressurized gas for the gas distributing structure (via passage 430, ¶ 0074, during orbiting, the scroll compressor passage 430 can flow a high pressure discharge coolant gas in relation to a middle, intermediate pressure coolant gas (¶ 0070, lines 1-4) which is a boost of suppled pressure to the thrust bearing surface).
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a booster providing a secondary source of pressurized gas for the gas distributing structure as taught by KIM and further incorporate this feature and configure the opening of the passage of the orbiting scroll to be in communication therewith in SAKASHITA’s scroll compressor for the benefit of ensuring a sufficient amount of pressure is provided for the layer of pressurized gas so that the orbiting scroll is closely adhered to the fixed scroll as expressly described by KIM (¶ 0016, last three lines).


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over SAKASHITA.
	In reference to Claim 20, Claim 20 broadly recites a secondary source of pressurized gas to be supplied to the gas distributing structure.  As described above the primary source of pressurized fluid is the center compression chamber 3 (Figs. 3 and 6).  Upon operation of the scroll compressor the high pressure chamber 12 fills with pressurized gas that will over a time period from the start of operation reach a high pressure.  SAKASHITA does not explicitly describe the limitation “when the flow rate or pressure of the pressurized gas from the source of pressurized gas is not large enough to support the thrust load”.  A person of ordinary skill in the art (PHOSITA) would understand, however, that with fluctuations in scroll compressor operation or at power down of the scroll compressor the pressure in the compression chamber 3 can drop to a lower pressure from the high pressure at an earlier point in time than a drop in pressure for the pressurized fluid contained in the high pressure chamber 12.  With these operative situations, the pressurized fluid in the high pressure chamber 12 becomes a secondary source of pressurized gas for the gas distributing structure for at least the time period until the pressure of the pressurized fluid in the high pressure chamber 12 becomes equal with the lower pressure of compression chamber 3.  Additionally, the specification describes the secondary source of pressure can be a volume of gas charged during normal operation of the compressor internal to the compressor (p. 15, lines 23-24 and 28-29 of the specification) which is representative of the high pressure chamber 12 of SAKASHITA’s scroll compressor.
	
Response to Arguments 
Applicants’ claim amendments and arguments filed in the reply filed on November 29, 2021 have been fully considered and are persuasive to the currently pending claims with respect to: 
			(i) objections to the drawings (except where noted below),
 			(ii) an objection to a claim, and
			(iii) the previous 35 U.S.C. 112, second paragraph rejections (except where noted below) 
which are hereby withdrawn by the Examiner.  

Applicants assert that SAKASHITA does not teach the restriction through which the pressurized gas exits from the high pressure chamber while still supporting the thrust load of the moving scroll member as amended in independent Claims 1 and 15 (pp. 11-13 of Applicants’ reply, especially last five lines of the first full paragraph on p. 12 of Applicants’ reply).  The Examiner respectfully disagrees with Applicants’ assertion.  The Examiner interprets SAKASHITA to teach the restriction and/or the amended portions of independent Claims 1 and 15 (i.e., Claim 15 recites similar features as Claim 1) as follows:  

	an aerostatic thrust bearing that supports the second scroll member (2) in an axial direction (up-and-down direction in each of Fig. 3 and Fig. 4) and includes: a surface (rear side surface 8, col. 2, lines 5 and 6) of the second scroll member (2), a surface (A, Examiner’s ANNOTATED Fig. 4 of SAKASHITA) of the fixed supporting member (frame 6, col. 1, line 35), and a gas distributing structure, the gas distributing structure configured to receive pressurized gas from a source of pressurized gas (via fluid passage 14, col. 1, lines 47-51, Fig. 4) and to form a layer of the pressurized gas between the surface (A) of the fixed supporting member (6) and the surface (8) of the second scroll member (2), the gas distributing structure including a radial seal (seal portion B, Examiner’s ANNOTATED Fig. 4 of SAKASHITA) provided on the fixed supporting member (6), the radial seal (seal portion B) extending into a space (C, Examiner’s ANNOTATED Fig. 4 of SAKASHITA) between the surface (A) of the fixed supporting member (6) and the surface (8) of the second scroll member (2), a distance that the radial seal (seal portion B) extends into the space (C) in the axial direction being shorter than a length of the space (C) in the axial direction (up-and-down direction in each of Fig. 3 and Fig. 4) so as to form a restriction (D, Examiner’s ANNOTATED Fig. 4 of SAKASHITA) through which the pressurized gas from the layer of pressurized gas exits (in direction radially outward from high pressure chamber 12, col. 1, line 45, Fig. 4) from between the fixed support member (6) and the second scroll member (2) while the layer of the pressurized gas supports a thrust load of the second scroll member (2, col. 2, lines 6-15; SAKASHITA supports the thrust load at least at time period just when the gap S starts to appear…also SAKASHITA describes that is “difficult” to provide a force of sufficient strength to counteract the thrust load with gap S inferring that it is not impossible to do so providing some indication that the thrust load can still be supported even with gap S being completely present).  

Additionally, this interpretation of SAKASHITA was previously discussed with Applicants in the phone interview for which the interview summary was placed in the file of record on November 29, 2021.  The Examiner further notes that an Examiner’s Proposed Claim 1 was provided at the phone interview that contains amended limitations in which the Examiner agreed with Applicants during the phone interview would obviate SAKASHITA.  
	For the reasons above, a prima facie case of anticipation is fulfilled for independent Claims 1 and 15 such these rejections under 35 U.S.C. 102 based on SAKSHITA are maintained and updated as described above.   

Conclusion
Prior art of record not relied upon is considered pertinent to Applicants’ disclosure.  US10718333 and US10865792 describe aerostatic thrust bearings and were filed by the Assignee of the instant application and recited claims directed to different subject matter than that of the instant invention.     

Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL W THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL THIEDE/
Examiner, Art Unit 3746
Wednesday December 8, 2021
/Mary Davis/Primary Examiner, Art Unit 3746